Bruce Genderson (pro hac vice)                         Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                             Erika H. Warren (Bar No. 295570)
Aaron Maurer (pro hac vice)                            Angela M. He (Bar No. 319351)
David Krinsky (pro hac vice)                           WARREN LEX LLP
Andrew Trask (pro hac vice)                            2261 Market Street, No. 606
Kyle Thomason (pro hac vice)                           San Francisco, California, 94114
Christopher A. Suarez (pro hac vice)                   +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                                +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                               18-1885@cases.warrenlex.com
Washington, D.C. 20005
+1 (202) 434-5000                                      Michael J. Newton (Bar No. 156225)
+1 (202) 434-5029 facsimile                            Sang (Michael) Lee (pro hac vice)
viceroy@wc.com                                         Derek Neilson (pro hac vice)
                                                       ALSTON & BIRD LLP
                                                       2200 Ross Avenue, Suite 2300
                                                       Dallas, Texas, 75201
                                                       +1 (214) 922-3400
                                                       +1 (214) 922-3899 facsimile
                                                       asus-philips@alston.com
Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International

                               UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
_________________________________________
                                         )        Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )        JURY TRIAL DEMANDED
                                         )
                                         )        ASUS’S NOTICE OF MOTION AND MOTION
                                         )        FOR SUMMARY JUDGMENT
                                         )
                                         )        Date:      November 14, 2019
                                         )        Time:      2:00 p.m.
                                         )        Place:     Courtroom 2, 4th Floor (Oakland)
_________________________________________)        Judge:     Hon. Haywood S. Gilliam, Jr.




               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                                                                 Case No. 4:18-cv-1885-HSG-EDL
                                       ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                NOTICE OF MOTION AND MOTION

TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
       PLEASE TAKE NOTICE that on November 14, 2019, at 2:00 p.m. PST, in the courtroom of the
Honorable Haywood S. Gilliam, Jr., 1301 Clay Street, Oakland, California, defendants ASUSTeK
Computer Inc. and ASUS Computer International (collectively “ASUS”) will and hereby do move this

Court for summary judgment under Fed. R. Civ. P. 56.
       This Motion is based on this Notice of Motion and Motion, the concurrently filed Memorandum of
Points and Authorities, and the Declaration of Angela M. He and exhibits attached to it, as well as the
pleadings and papers on file in this action, any matters on which the Court may take judicial notice, and
evidence or argument ASUS may present at or before the hearing on this matter.



Date: August 29, 2019                                       Respectfully submitted,



                                                            ______________________________
Bruce Genderson (pro hac vice)                              Matthew S. Warren
Kevin Hardy (pro hac vice)                                  Erika H. Warren
Aaron Maurer (pro hac vice)                                 Angela M. He
David Krinsky (pro hac vice)                                WARREN LEX LLP
Andrew Trask (pro hac vice)                                 2261 Market Street, No. 606
Kyle Thomason (pro hac vice)                                San Francisco, California, 94114
Christopher A. Suarez (pro hac vice)                        +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                                     +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                                    18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com

Michael J. Newton (Bar No. 156225)
Sang (Michael) Lee (pro hac vice)
Derek Neilson (pro hac vice)
ALSTON & BIRD LLP
2200 Ross Avenue, Suite 2300
Dallas, Texas, 75201
+1 (214) 922-3400
+1 (214) 922-3899 facsimile
asus-philips@alston.com

                                                                        Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                     TABLE OF CONTENTS

INTRODUCTION ……………………………………………………………………………………….. 1
LEGAL STANDARD ……………………………………………………………………………………..1

ARGUMENT ……………………………………………………………………………………………...2

I.     ASUS’s Products Do Not Infringe the ’797 Patent………………………………………………..2

       A.     The ’797 Patent Requires Measuring Acceleration Induced By User
              Manipulation and Using it to Control the Display of Objects …………………………….2

       B.     The Accused Functionality Does Not Measure Acceleration Induced By User
              Manipulation or Use It To Control the Display of Objects ……………………………….3

       C.     The Accused ASUS Devices Do Not Infringe the Asserted Claims ……………………...4

II.    ASUS’s Android and Chrome Products Do Not Infringe the ’064 Patent ………………………..5

       A.     Detection of a “Substantially Stationary Finger Touch” Requires a Minimum
              of Two Scans……………………………………………………………………………....6

       B.     The Operation of the Accused Android and Chrome Devices ……………………….…...7

       C.     The Accused Devices Do Not Have Code That Terminates a Fling After
              Detecting a Substantially Stationary Finger Touch ……………………………………….8

III.   The Asserted Claims of The RE’564 Patent Are Invalid ………………………………………….9
IV.    ASUS’s Products Do Not Infringe The ’809 Patent ……………………………………………..12

V.     The ’806 Patent Fails to Provide Corresponding Structure for “Means for Downloading” ……..16
       A.     “Means for Downloading” Is a Means-Plus-Function Term …………………………….16

       B.     Philips is Limited to the Agreed Corresponding Structure ……………………………....17

       C.     The Agreed Corresponding Structure Includes No Algorithm For Downloading ……….18

CONCLUSION ………………………………………………………………………………………….21




                                              –i–                 Case No. 4:18-cv-1885-HSG-EDL
                                     ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                         TABLE OF AUTHORITIES
                               Cases                                      Pages

Alfred E. Mann Found. for Sci. Research v. Cochlear Corp.,
       841 F.3d 1334 (Fed. Cir. 2016) …………………………………………………………………...2

Apple, Inc. v. Samsung Elecs. Co.,
        876 F. Supp. 2d 1141 (N.D. Cal. 2012) ………………………………………………………….16

Bicon, Inc. v. Straumann Co.,
        441 F.3d 945 (Fed. Cir. 2006) …………………………………………………………………...11

Blackboard, Inc. v. Desire2Learn, Inc.,
      574 F.3d 1371 (Fed. Cir. 2009) …………………………………………………………………..19

Celotex Corp. v. Catrett,
       477 U.S. 317 (1986) ……………………………………………………………………………….1

DESA IP v. EML Techs.,
      211 Fed. App’x. 932 (Fed. Cir. 2007) …………………………………………………………....16

Diebold Nixdorf, Inc. v. Int’l Trade Comm’n,
       899 F.3d 1291 (Fed. Cir. 2018) ……………………………………………………………...16, 17

Dolly, Inc. v. Spalding & Evenflo Cos.,
        16 F.3d 394 (Fed. Cir. 1994) ……………………………………………………………………...1

EON Corp. IP Holdings LLC v. AT&T Mobility LLC,
     785 F.3d 616 (Fed. Cir. 2015) …………………………………………………………………….2

ePlus, Inc. v. Lawson Software, Inc.,
        700 F.3d 509 (Fed. Cir. 2012) ………………………………………………………………..20, 21

Function Media, L.L.C. v. Google, Inc.,
       708 F.3d 1310 (Fed. Cir. 2013) …………………………………………………………………..19

Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,
       381 F.3d 1111 (Fed. Cir. 2004) …………………………………………………………………..11

Interval Licensing LLC v. AOL, Inc.,
       766 F.3d 1364 (Fed. Cir. 2014) ………………………………………………………………….10

                                 – ii –             Case No. 4:18-cv-1885-HSG-EDL
                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Medical Instrumentation & Diagnostics Corp. v. Elekta AB,
      344 F.3d 1205 (Fed. Cir. 2003) ………………………………………………………………….20

Nautilus, Inc. v. Biosig Instruments, Inc.,
       572 U.S. 898 (2014) …………………………………………………………………………..2, 10

Net MoneyIN, Inc. v. VeriSign, Inc.,
      545 F.3d 1359 (Fed. Cir. 2008) ……………………………………………………………...16, 20

Sage Prod., Inc. v. Devon Indus., Inc.,
       126 F.3d 1420 (Fed. Cir. 1997) …………………………………………………………………..16

Slot Speaker Techs., Inc. v. Apple, Inc,
       No. 13-01161, 2018 WL 1581985 (N.D. Cal. Mar. 27, 2018) ……………………………………1

SPEX Techs., Inc. v. Kingston Tech. Corp., et al.,
      No. 16-07349, 2017 WL 5495149 (C.D. Cal. Oct. 18, 2017) ……………………………….16, 18

TechSearch, L.L.C. v. Intel Corp.,
      286 F.3d 1360 (Fed. Cir. 2002) …………………………………………………………………...1

Telemac Cellular Corp. v. Topp Telecom, Inc.,
      247 F.3d 1316 (Fed. Cir. 2001) …………………………………………………………………...1

                                    STATUTES

35 U.S.C. § 112 ………………………………………………………………………………....1, 2, 16, 17
Fed. R. Civ. P. 56 ………………………………………………………………………………………….1




                                     – iii –            Case No. 4:18-cv-1885-HSG-EDL
                              ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                        MEMORANDUM OF POINTS AND AUTHORITIES

                                            INTRODUCTION

       As a result of decisions by the Patent Office and voluntary case narrowing by Plaintiffs
Koninklijke Philips N.V. and U.S. Philips Corporation (collectively “Philips”), a total of six patents

remain asserted in this action against products sold by ASUS. Those products include smartphones,
tablets and laptops that use the Windows operating system from Microsoft, as well as other products that
use the ChromeOS or Android software platforms from Google. The patents cover a wide array of

technologies, including technology relating to user interfaces and data transmission. Despite their
technological differences, the asserted claims share a commonality: Philips has stretched them beyond

their breaking point in its attempt to cover technologies it did not invent, leading to inescapable problems
of non-infringement and invalidity. This motion, if granted, would resolve all asserted claims for five of

the six patents remaining at issue: U.S. Patent No. 5,910,797 (non-infringement); U.S. Patent No.

7,184,064 (non-infringement); U.S. Patent No. RE43,564 (invalidity); U.S. Patent No. 7,529,806

(invalidity); and U.S. Patent No. 9,436,809 (non-infringement). For the reasons set forth below, there are

no triable issues of fact on those claims, and ASUS should receive partial summary judgment.

                                          LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-24 (1986). To show infringement of a patent, “[t]he patent holder has

the burden to prove that each accused product ‘includes every limitation of [an asserted] claim.’” Slot
Speaker Techs., Inc. v. Apple, Inc., No. 13-1161, 2018 WL 1581985, at *2 (N.D. Cal. Mar. 27, 2018)

(quoting Dolly, Inc. v. Spalding & Evenflo Cos., 16 F.3d 394, 397 (Fed. Cir. 1994)). Because “all of the

elements of the claim, as correctly construed, must be present in the accused system,” TechSearch, L.L.C.
v. Intel Corp., 286 F.3d 1360, 1371 (Fed. Cir. 2002), “‘[a]ny deviation from the claim precludes’ a finding

of literal infringement,” Slot Speaker, 2018 WL 1581985, at *2 (quoting Telemac Cellular Corp. v. Topp
Telecom, Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001)).
       35 U.S.C. § 112 requires that “a patent’s claims, viewed in light of the specification and

prosecution history, inform those skilled in the art about the scope of the invention with reasonable

                                                  –1–                    Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). While a defendant has the

burden to establish invalidity under § 112 by clear and convincing evidence, because the “ultimate
determination of indefiniteness is a question of law,” Alfred E. Mann Found. for Sci. Research v. Cochlear

Corp., 841 F.3d 1334, 1341 (Fed. Cir. 2016), the Court may decide it on summary judgment. See EON
Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 619 (Fed. Cir. 2015).

                                              ARGUMENT

I.     ASUS’s Products Do Not Infringe The ’797 Patent

       Philips alleges that the accused devices infringe U.S. Patent No. 5,910,797 through “automatic
screen rotation” functionality, which rotates what is displayed on the screen to match the landscape or

portrait orientation of the device. Philips asserts independent claim 1 and its dependent claim 6. The
heart of these claims—and the reason the Examiner allowed them over the prior art—is the requirement

that the claimed apparatus measures an acceleration of the device induced by a user’s manipulation of the

screen to control the movement of items displayed on the device’s screen. Because there is no dispute

that the accused devices measure their orientation in determining whether to rotate the screen, not

acceleration induced by a user, the Court should grant summary judgment of non-infringement.

       A.        The ’797 Patent Requires Measuring Acceleration Induced By User Manipulation
                 and Using it to Control the Display of Objects

       Independent claim 1 requires a device that measures user-induced acceleration and that, under
control of that sensed motion, causes objects on the screen to move. The claim recites a “manipulatable

apparatus having data processing means and screen means [and] . . . a gravitation- controlled sensor . . .
feeding said data processing means for measuring an acceleration of said screen means induced by user
manipulation of the screen means, wherein said data processing means have programmed calculating

means for under control of a screen motion sensed by said sensing means imparting an acceleration based

motion pattern to a predetermined selection among said objects.” Ex. 1 (’797 patent) at 4:41-51
(emphasis added).1 As relevant here, the Court construed the function of “programmed calculating

means” as “receiving screen motion information and imparting an acceleration based motion pattern to
one or more or all displayed objects.” Ex. 2 (Markman Order) at 12 (emphasis added).

       1
           All exhibits are attached to the concurrently filed Declaration of Angela M. He.
                                                     –2–                    Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       Philips added the limitation of “measuring an acceleration of said screen means induced by user

manipulation of the screen means” during prosecution. Prior to this amendment, the Examiner rejected
the application multiple times over U.S. Patent No. 5,526,022 (Ex. 3) to Donahue. Ex. 4 (Excerpts of the

’797 prosecution history) at PHILIPS00004214. Donahue disclosed a device including a sensor that
measured the device’s orientation, which Philips described in prosecution as follows: “Donahue

illustrates a tilt orientation sensor 22 which ‘operates in the principle of comparing orientation of the
sensor to the Earth’s gravitational field.’” Ex. 4 (’797 prosecution history) at PHILIPS0004214-16. To
avoid Donahue, Philips amended its claims to replace the term “measuring a spatial orientation of said

screen means” with “measuring an acceleration of said screen means induced by user manipulation of the
screen means.”

       Philips argued that “[w]hile Donahue’s sensor can measure tilt by measuring the angle of rotation

of the housing about the sphere, it cannot measure acceleration as do the sensors in the present invention”

(emphasis in original). Ex. 4 (’797 prosecution history) at PHILIPS0004214-16; see also id. at

PHILIPS0004232 (“[I]f the Examiner is to continue to apply Donahue against the claims, the Examiner is

respectfully requested to provide evidence as to where Donahue suggests imparting an acceleration based

movement to an object which corresponds to an acceleration of the display screen.”) (emphasis added).

At the same time, Philips amended the patent specification in response to the rejection over Donahue to

further distinguish determining the “overall spatial orientation of the apparatus with respect to the

direction of gravity” from “measuring dynamical changes of the spatial orientation, such as by
acceleration of the screen.” Ex. 1 (’797 patent) at 3:6-11 (amendment emphasized); Ex. 4 (’797

prosecution history) at PHILIPS0004212.

       B.      The Accused Functionality Does Not Measure Acceleration Induced By User
               Manipulation or Use It To Control the Display of Objects

       The parties do not dispute how the accused screen reorientation functionality operates. ASUS’s

expert Dr. Cockburn described its operation in his non-infringement report, see ex. 5 ¶¶ 32-44, and
Philips’ expert, Dr. Greenspun, does not dispute this description. See Ex. 6 (July 18 Greenspun Tr.) at

58:6-59:7 (“I don’t think there are substantial disagreements regarding which code is involved, how it
works . . . .”), 54:17-21 (“any disagreement between my opinions and those of Dr. Cockburn’s were not

                                                   –3–                    Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
about how the source code works but how to then interpret what that means in the context of the

claims.”).
       Critically, the accused screen reorientation functionality is based on orientation, not acceleration.

It senses the orientation of the device screen and controls the orientation of the image displayed on the
screen such that the image is oriented with the right side up. Ex. 5 (Cockburn report) ¶ 32. It decides

whether to rotate the image on the screen by comparing the physical orientation of the device to the
orientation of the image displayed on the screen. Id. ¶ 34. In order to determine the physical orientation
of the device, the code receives inputs from sensors, including the device’s accelerometer, which it uses to

determine the direction of gravity and the angle of the device in relation to the gravitational vector.
Applying pre-defined constants, it then uses this information to determine whether the device is in a

landscape or portrait orientation. Id. ¶ 37. The accelerometer continuously reports orientation-relevant

information to the processor, regardless of whether or not the device’s orientation is changing. Id. ¶ 38. If

the device’s physical orientation and the currently displayed orientation are determined to be different, the

display orientation changes to match. Id. ¶ 35.

       Notably, the device must be stable before the screen will rotate. If the system determines that the

device is undergoing external acceleration, the code prevents reorientation of the screen until movement

stops for a set period of time. Id.; see also id. ¶ 56. The purpose of this code is to prevent reorientation

while the device is undergoing external acceleration induced by the user. Id. ¶ 42.

       C.      The Accused ASUS Devices Do Not Infringe the Asserted Claims

       Given the requirements of the asserted claims and the undisputed operation of the accused devices,
there is no infringement of asserted claim 1 (or its dependent claim 6) for two reasons.

       First, claim 1 requires “a gravitation-controlled sensor integrated with said screen means and

feeding said data processing means for measuring an acceleration of said screen means induced by user
manipulation of the screen means.” Ex. 1 (’797 patent) at 4:44-47. But rotation of the screen image in

the accused devices is not triggered by a measurement of acceleration “induced by user manipulation.”
The parties do not dispute that the accused devices instead determine the orientation of a device by
sensing the direction of gravity, comparing that to the static angle of the device, and then using the result

to decide whether or not to rotate the screen display.

                                                   –4–                    Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       Second, claim 1 requires “programmed calculating means for under control of a screen motion

sensed by said sensing means imparting an acceleration based motion pattern to a predetermined selection
among said objects.” Ex. 1 (’797 patent) at 4:48-51. The Court construed the function of this limitation

to be “receiving screen motion information and imparting an acceleration based motion pattern to one or
more or all displayed objects.” Ex. 2 (Markman Order) at 12. Because the screen reorientation

functionality of the accused devices is based on orientation, not acceleration, “screen motion information”
likewise does not impact the accused screen reorientation functionality.

       Philips’ only answer is to contend that these limitations are satisfied because, in order for the

device to have changed orientations, a user must have manipulated the device. But Philips elides the
requirements that the acceleration measured by the sensor be used to impart an acceleration based motion

pattern that is “induced by user manipulation.” There is no dispute that the accused devices do not rotate

the screen image based on acceleration of the screen induced by the user. Indeed, the code isolates and

ignores the acceleration of the device that is induced by user movement of the device by refusing to

reorient the screen display until the device is stable. See, e.g., Ex. 5 (Cockburn report) ¶¶ 35, 55-57. The
accused ASUS devices use a sensor to determine the static orientation of a device, exactly what Philips

carved out of its claims and specification to avoid Donahue. Having done so, Philips cannot support a

finding of infringement here.

II.    ASUS’s Android and Chrome Products Do Not Infringe the ’064 Patent

       U.S. Patent No. 7,184,064 (Ex. 7) relates to scrolling on a touchscreen. Philips asserts
infringement of claims 1 and 8 (independent), and 2 and 3 (depending from 1). This motion concerns the

limitation (found in all asserted independent claims) describing conditions under which scrolling is
stopped. The relevant limitation requires “stopping motion program instructions”:

       1.      An improved touch-screen image scrolling system, comprising: . . . a microprocessor
       coupled to said display screen to display information thereon . . .
       stopping motion program instructions associated with said microprocessor for terminating
       scrolling displacement of the image on said screen upon first occurrence of any signal in the
       group of signals comprising
       (a) a substantially stationary finger touch on the screen enduring for a period longer than a
       preset minimum time, and
       (b) an end-of-scroll signal received from said scroll format data source.


                                                  –5–                      Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Ex. 7 (’064 patent) at 6:2-7 (emphasis added). The “stopping motion program instructions” limitation

was construed by the Court “in accordance with its plain and ordinary meaning.” Ex. 2 (Markman Order)
at 7. There is no dispute that “program instructions” refers to code that is executed by the microprocessor.

Ex. 5 (Cockburn report) ¶ 117; Ex. 8 (Schmidt report) ¶¶ 63, 355, 488, 572. Likewise, there is no dispute
that the program instructions must cause the device to terminate scrolling the first time either condition (a)

or condition (b) is met. Id.; Ex. 2 (Markman Order) at 7 n.10.
       The focus of this motion is on condition (a), which requires code that terminates scrolling when “a
substantially stationary finger touch on the screen enduring for a period longer than a preset minimum

time” is sensed. The accused ASUS Android and Chrome devices do not have any such code.

       A.      Detection of a “Substantially Stationary Finger Touch” Requires a Minimum of Two
               Scans of the Touchscreen

       Philips relies on a generic description of so-called “commodity touchscreens,” and an assumption

that each accused device uses such a screen. E.g., Ex. 8 (Schmidt report) ¶¶ 86-89.2 Philips’ expert Dr.

Schmidt explains that these commodity touchscreens can sense the location of a finger touch and report it

to the system, for example as an X, Y coordinate. Id. ¶¶ 88-89. Philips contends that the touchscreens

used in the accused devices “are scanned continuously,” such as every 10 milliseconds, “which means all

possible intersections are measured many times per second.” Id. ¶ 88. Philips’ expert explains that “this

scan rate also means that a user’s finger(s) must be in touch with the screen for some minimum amount of
time (e.g., enough milliseconds relative to the touchscreen scan rate) to ensure the touch is detected.” Id.

The parties agree that the touchscreen itself does not determine whether a finger touch is stationary or
moving. Ex. 5 (Cockburn report) ¶ 99; Ex. 8 (Schmidt report) ¶ 109. Movement of the finger is instead
determined by the system’s processor using timing information and touch location information from the

touch screen. Id.

       Critically, the parties’ experts further agree that, to determine that a finger is substantially
stationary, at least two scans reporting the finger at the same location are required. Take for instance the



       2
        Philips makes no assertion regarding the scan period or other touchscreen specifications for any
accused device. See Ex. 5 (Cockburn report) ¶¶ 90-94. ASUS takes Philips’ allegations as given for
purposes of this motion.
                                                –6–                     Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
scenario shown in Dr. Cockburn’s report, Ex. 5

¶ 140, shown at right. There, the scan of a
particular location is indicated by the tickmarks.

The time between tickmarks is the scan period
(for example, the 10 millisecond period discussed above). The touchscreen does not recognize that a

finger is present on the screen until it scans the finger location. Thus, in this example where the user’s
finger first touches the screen after the first scan represented by the first tickmark, the system will not
recognize that a finger is present until the second scan represented by the second tickmark. At that point,

the system knows that there is a finger touch on the screen. However, until yet another scan of the same
location occurs, the system does not know whether that finger touch is stationary. The system may

conclude it is stationary only if, at the next scan, the finger is in substantially the same location. Philips’

expert agrees:

       Q.        So, in order to determine if that finger is stationary, at least two scans need to occur?

       A.        So, as I described, when the user puts their finger down, a scan may be, you know, sort of
                 in some point of its scan, so it might or might not detect it. But by the time the scan period
                 is done, it will know. And then once it’s detected, then it needs to be down for another
                 period.

       Q.        In order to determine it’s stationary?

       A.        That’s correct. Substantially stationary.

Ex. 9 (August 2 Schmidt Tr.) at 90:2-16 (emphasis added); see also Ex. 5 (Cockburn report) ¶ 189.

       B.        The Operation of the Accused Android and Chrome Devices
       There are two different types of scrolling disclosed in the ’064 patent, stick-to-finger scrolling and
inertial scrolling or flinging. E.g., Ex. 8 (Schmidt report) ¶¶ 47. Philips contends that the “scrolling” to

which the “stopping motion program instructions” apply is so-called “inertial scrolling” or “fling”
scrolling, where information on the screen is left scrolling after a user moves their finger and then lifts it

from the screen. E.g., Ex. 9 (August 2 Schmidt Tr.) at 100:19-101:14 (“[I]n that discussion about
stopping motion program instructions, . . . that’s relating to the inertial scrolling motion, which is, I

believe, the focus of claim one.”); see also Ex. 8 (Schmidt report) ¶¶ 358, 360, 364, 367, 430, 432, 490,



                                                     –7–                    Case No. 4:18-cv-1885-HSG-EDL
                                           ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
573-74, 643. Philips has accused multiple Android and Chrome applications of infringing the ’064 patent.

But there is no dispute that the systems operate the same in the following respects:

       First, when a user first touches the screen and the touchscreen recognizes that touch, the

touchscreen notifies the operating system of that contact. The operating system in response generates an

event of type ACTION_DOWN.3 Ex. 5 (Cockburn report) ¶ 126; Ex. 8 (Schmidt report) ¶¶ 112-13, 125,

140, 162, 178, 210, 239, 302, 315, 453, 456, 525, 536.

       Second, when the accused systems receive an ACTION_DOWN event, they immediately

terminate any in-process fling scroll. Ex. 5 (Cockburn report) ¶¶ 176-181; Ex. 8 (Schmidt report) ¶ 127

(“[w]hen the user first presses his or her finger to the screen, the                                  receives

an ACTION_DOWN event” which leads the “scroller’s                                   to terminate the fling”); ¶
142 (“[w]hen the user first presses his or her finger to the screen, the                        receives an

ACTION_DOWN event and, if a fling is in progress, calls the scroller’s                                to

terminate any in-progress flings”); ¶ 158 (accused Android devices, “upon detecting a finger down event
during an active fling call a

                                    event that causes the fling animation to halt”); ¶ 202 (accused Chrome

devices “upon detecting a finger down event during an active fling, call a

                                                   event that causes the fling animation to halt.”)

(emphases added).

       C.      The Accused Devices Do Not Have Code That Terminates a Fling After Detecting a
               Substantially Stationary Finger Touch

       As noted above, the asserted claims of the ’064 patent require “stopping motion program

instructions,” i.e., computer code, that terminate scrolling when “a substantially stationary finger touch on

the screen enduring for a period longer than a preset minimum time” is sensed. It is undisputed that

determination of a “substantially stationary finger touch” requires a minimum of two scans that report that
a finger has remained in substantially the same location on the touch screen. See supra § II.A. Philips




       3
         An “event” is an action or occurrence that is detected by a program. Events can be user actions
(clicking a mouse button; touching the screen) or system occurrences (running out of memory).
                                                 –8–                     Case No. 4:18-cv-1885-HSG-EDL
                                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
has identified no code for any ASUS accused Android or Chrome device that determines whether a finger

is substantially stationary and terminates scrolling if so. That is because there is no such code.
       To the contrary, while it is not ASUS’s burden to prove non-infringement, the undisputed evidence

is that the ASUS products terminate a fling scroll when a user’s finger is first recognized, at the
ACTION_DOWN event. The ACTION_DOWN event is generated as soon as a finger is determined to

have touched the screen, at the first scan that recognizes a finger. The length and duration of the finger
touch are irrelevant. Indeed, there is no disagreement that, at the time of initial recognized contact, the
system has no idea whether the finger is substantially stationary or not—that determination requires an

additional scan showing the finger at the same location. Because the accused devices cease scrolling
immediately on a touch, the accused devices need not (and do not) determine whether the touch is

“substantially stationary.”

       Philips’ only answer to this argument is to attempt to read the “substantially stationary”

requirement out of the claim. In short, Philips asserts that, because the accused products terminate

scrolling when a user’s first touch is first recognized, they will also stop scrolling if the user touches the

screen and her finger remains stationary. See, e.g., Ex. 8 (Schmidt report) ¶¶ 361, 673 (“The claim

language only identifies what will happen when the duration endures for a period longer than a preset

minimum time, and does not identify what can or cannot happen before that time. A POSA would

understand the language of this claim to express the reliable result of what happens after the preset

minimum time, without regard to what happens before it.”). Philips ignores that the claims, by their plain
terms, require code that performs a specific function—specifically, code that will terminate scrolling upon

detecting “a substantially stationary finger touch on the screen enduring for a period longer than a preset
minimum time.” The claims do not cover products, such as the accused products, that terminate scrolling

whenever any touch is detected, irrespective of whether the touch is substantially stationary. For these

reasons, summary judgment of no infringement is appropriate.

III.   The Asserted Claims of the RE’564 Patent Are Invalid

       U.S. Patent No. RE43,564 (Ex. 10) is directed to devices “with a relatively small screen real
estate, such as handheld information appliances (palmtops, mobile phones, Web pads, PDA’s or notebook
computers, etc.).” Ex. 10 (’564 Patent) at 1:20-24. The patent describes an “auto-zoom” functionality

                                                    –9–                    Case No. 4:18-cv-1885-HSG-EDL
                                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
that magnifies “graphical information on a display too small for the total information content, given the

display’s resolution and size.” Id. at 2:27-30. Philips asserts independent claim 1 and its dependent
claims and 2 and 7. Claim 1 requires, among other things, (1) a “handheld communication device,” (2)

“comprising . . . a display” that (3) “has a substantially small size suitable for the handheld
communication device.” The third aspect of this limitation—which, tellingly, Philips would read out of

the claim—does not reasonably apprise a person of ordinary skill in the art (“POSA”) of the applicant’s
intended scope of the invention, rendering the claim indefinite.
       As initially filed, the application that led to the patent reissued as RE’564 merely claimed a

handheld device with “a display,” without the further qualification that it “has a substantially small size
suitable for the handheld communication device.” Ex. 11 (Excerpts of the ’203 prosecution history) at

PHILIPS0004570. Philips added the qualifying clause during prosecution, id. at PHILIPS0004650,

explaining it did so “in order to clarify the invention.” Id. at PHILIPS0004642. Distinguishing the prior

art, Philips further argued in that same paper that the patent’s purported zooming invention was of

“particular interest . . . in electronic devices having a relative [sic] small display for providing a graphical

user interface (GUI) . . . .” Id. at PHILIPS0004647. Thus Philips argued that the purported invention of

the RE’564 patent is not relevant to every size device and display. Instead, according to Philips, it is

specifically relevant to devices with a “relative[ly] small display,” where zooming in on the displayed

content may be useful to a user. Id. In response to the amendments and arguments made by Philips, the

Examiner in the next action allowed the patent, explicitly noting the newly added claim language in the
Notice of Allowability: “None of the prior art of record either singularly or in combination teach or fairly

suggest a handheld communication device comprising . . . a display that has a substantially small size
suitable for the handheld communication device . . . .” Id. at PHILIPS0004656.

       For patent claims to be definite, the “claims, when read in light of the specification and the

prosecution history, must provide objective boundaries for those of skill in the art.” Interval Licensing
LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014); see also Nautilus, 572 U.S. at 909-10 (“[A]
patent must be precise enough to afford clear notice of what is claimed,” lest there be “[a] zone of

uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.”).
Here, nothing in the intrinsic record defines the boundaries of what is meant by the “substantially small

                                                   – 10 –                   Case No. 4:18-cv-1885-HSG-EDL
                                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
size suitable for the handheld communication device” limitation. The patent and its prosecution history

are silent regarding when a display on a handheld device would be too large to be considered a
“substantially small size suitable” for the device. A POSA has nothing to guide him or her in determining

what is meant by this phrase. See Ex. 12 (Dunlop report) at 288:5-24.
       In an effort to give the phrase meaning, Philips argues that “a POSA would have understood

‘substantially small size’ to be a size small enough to fit on at least one of the example hand-held devices
articulated in the ’564 Patent”—namely, “palm-tops, mobile phones, Web pads, PDA’s [sic] or notebook
computers, etc.” Ex. 13 (Schmidt rebuttal report) ¶¶ 620-22; Ex. 10 (’564 Patent) at 1:22-24. Relying on

this language, Philips has accused of infringement a wide range of devices, from smartphones to
laptops—the latter of which have display sizes that match or exceed those of desktop computers at the

time of the alleged invention. Compare, e.g., Ex. 21 (Product Specification, ROGG752VL) (laptop screen

size of 17.3”) and Ex. 22 (Product Specification Q551) (laptop screen size of 15.6”) with Ex. 14 (August 1

Schmidt Tr.) at 92:12-22 (at priority date desktop monitors and laptops had 15” display sizes).

       If Philips’ position were correct, it would mean that, so long as a handheld device has a display,

then that display must be of “a substantially small size suitable for the handheld communication device.”

Philips thus would read the “substantially small size” limitation, which modifies the term “display,”

entirely out of the claim and would interpret the claim as it existed—reciting only “a display”—before the

amendment adding the limitation. Philips’s view is not only inconsistent with the prosecution history, but

also runs afoul of the claim-construction principle that meaning should be given to all of a claim’s terms.
“Allowing a patentee to argue that physical structures and characteristics specifically described in a claim

are merely superfluous would render the scope of the patent ambiguous, leaving examiners and the public
to guess about which claim language the drafter deems necessary to his claimed invention and which

language is merely superfluous, nonlimiting elaboration.” Bicon, Inc. v. Straumann Co., 441 F.3d 945,

950 (Fed. Cir. 2006); see also, e.g., Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d
1111, 1119 (Fed. Cir. 2004).
       Philips’ expert Dr. Schmidt had every opportunity at deposition to assign some meaning to the

“substantially small size” limitation, or to explain what criteria a POSA would use to determine whether
the display on a handheld device has a substantially small size or not. Ex. 9 (August 2 Schmidt Tr.) at

                                                  – 11 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
170:3-188:5. He could not do so. Instead, he confirmed his view that essentially any display, including a

display that is the same size as the handheld device itself, is within the scope of the claim. Id. at
186:8-188:5; see Ex. 15 (August 2 Schmidt Tr., Ex. 12). That position flatly contradicts the language of

the claim, which in using the term “substantially small so as to be suitable” for a device, sets some
(undefined) upper boundary on size. Because a POSA would not be able to determine whether any given

handheld device has “a display that has a substantially small size suitable for the handheld communication
device,” the claim is indefinite.

IV.    ASUS’s Products Do Not Infringe The ’809 Patent
       The Court should grant summary judgment of non-infringement of U.S. Patent No. 9,436,809 (Ex.

16) because the accused products do not perform the steps of the claims in the required order.
Specifically, the accused products do not determine compliance before sending a secret or first signal.

       The ’809 patent purports to solve a simple problem: allowing “a user visiting his neighbor to

watch a movie, which he owns, on the neighbor’s big television screen . . . if it can be proved that a

license holder of that movie (or a device that the license holder owns) is near that television screen.” Ex.

16 (’809 patent) at 2:16-21. Philips allegedly solved this problem by “combin[ing] a distance

measurement protocol with an authentication protocol,” which may include “checking a certificate stored

in [a device seeking to display the movie].” Id. at 2:50-51, 3:60-61. In describing a solution to the

problem, the ’809 patent refers to Figures 1 and 2:




In Figure 1 and as described at 4:59-5:8, a computer (shown by 101) is placed in the center of the circle.
The computer has content, such as video, stored on a hard disk, DVD or a CD. The owner of the

                                                   – 12 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
computer owns the content and therefore the computer is authorized to access and present the multimedia

content for the user. When the user wants to make a legal copy of the content available on another device,
the distance between the other device and the computer is measured and only devices within a predefined

distance (105, 107, 109, 111, 113 inside the circle) can receive the content. The devices outside the circle
(115, 117, 119) cannot receive the content. The patent refers to this combination of a distance

measurement protocol with an authentication protocol as authenticated distance measurement.
       Figure 2 and accompanying text 5:20-6:24 illustrate and describe the general idea of performing
authenticated distance measurement between two devices, 201 and 203. The first device 201 has content

that the second device 203 has requested. The authenticated distance measurement involves steps 205,
207, 209, and 211. In step 205 (authentication), the first device 201 authenticates the second device 203,

which “could comprise the steps of checking whether the second device 203 is a compliant device.” Id. at

5:26-27. The first device may perform an authentication check “by checking whether the second device is

compliant with a set of predefined compliance rules.” Id. at 3:40-44. In step 207 (secret), if the second

device is compliant, the first device 201 exchanges a secret with the second device 203, which could be

performed by transmitting the secret to the second device. In step 209 (distance measurement), a first

signal for distance measurement is transmitted from the first device to the second device. The second

device modifies the received first signal according to the secret and retransmits the modified signal back

to the first device. The first device measures the round-trip time between the first signal leaving and the

modified signal returning and checks if the returned signal was modified according to the exchanged
secret. Finally, in step 211 (content), after the distance has been measured in a secure authenticated way

as described above, content data can be sent between the first and the second device.
       Philips asserts that independent claims 1 and 49 and their dependent claims 9, 50, and 53 are

infringed by ASUS products that have HDCP 2.x functionality. HDCP 2.x refers to version 2.0, 2.1, or

2.2 of the High-bandwidth Digital Content Protection (“HDCP”) technical specifications promulgated by
non-party Digital Content Protection LLC. Philips alleges that ASUS’s accused phone, tablet, and
computer devices can use the HDCP 2.x specifications to transmit content to a display device, such as a

4K smart television. Ex. 17 (Goodrich report) ¶¶ 184, 372, 472, 550.



                                                  – 13 –                 Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       This motion focuses on two related limitations in claims 1 and 49. The claim 1 limitations require

that a first device, for controlling delivery of protected content to a second device, include a processor
arranged to (1) “determine whether the second device is compliant with a set of compliance rules utilizing

said information provided in said certificate” and (2) “provide a first signal to the second device
depending when the second device is determined to be compliant with the set of compliance rules.”

Ex. 16 (’809 patent) at 7:13-18 (emphasis added). The claim 49 limitations require that a first device, for
controlling delivery of protected content to a second device, include a processor arranged to (1)
“determine from the certificate if the second device is compliant” and (2) “provide a secret to the second

device via encryption by a public key of a private/public key-pair of the second device, if the second
device is compliant.” Id. at 10:41-46 (emphasis added). In both claims 1 and 49, thus, the claim language

requires that the “compliance” determination occur before providing the first signal or secret to the second

device, which is consistent with Figure 2 and the disclosure in the specification.

       The accused products do not perform these steps in the required order. There is no dispute about

the order of the steps in the accused HDCP 2.x specifications; the only dispute is about what it means for

the second device to be “compliant with a set of compliance rules” or “compliant.” ASUS contends that

such compliance determinations require the second device to comply with the entire set of compliancy

rules set forth in the HDCP 2.x specifications for determining whether a device is permitted to receive

protected content—after all, if the device fails to meet all of the compliancy rules, then it is by definition

non-compliant. Philips, in contrast, asserts that a device can be considered “compliant” if only a subset of
the compliancy checks occur before the first device provides a secret and first signal to the second device.

Philips would deprive the word “compliant” of all meaning. Under the correct reading, the signals Philips
contends are the “first signal” (claim 1) and the “secret” (claim 49) in the HDCP 2.x specifications are

provided to the second device before the second device is determined to be (1) “compliant with a set of

compliance rules” (claim 1) or (2) “compliant” (claim 49), and the accused devices do not infringe.
       Referring to the HDCP 2.x specifications, Philips alleges that the accused products act as an
HDCP 2.x Transmitter and determine whether a second device (an HDCP Receiver) is compliant with a

set of compliance rules by (i) checking that the second device’s certificate conforms with the established
certificate format and (ii) verifying the digital signature in the certificate. Ex. 17 (Goodrich report) ¶ 215.

                                                   – 14 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
While these steps may be a subset of the HDCP 2.x “compliancy rules,” they do not complete the

compliance check; a second device is not “compliant” to receive protected content until the HDCP
Transmitter (among other things) (iii) checks to see if the Receiver ID in the second device’s certificate is

on a revocation list (Ex. 18 (HDCP Specification) at 13), and (iv) determines that the second device is not
an HDCP Repeater (id. at 27-29, including Figure 2.12 and States A4 and A5); see also Ex. 19 (Jakobsson

report) ¶¶ 51-55, 71-77, 92, 96. If the second device is a Repeater, additional procedures check the
compliance of downstream receivers connected to it. Ex 18 at 18-24 (Section 2.5 Authentication with
Repeaters); 27-29 (including Figure 2.12 and States A6 and A7); Ex. 19 (Jakobsson report) ¶¶ 51-55,

71-77. Importantly, the revocation list check for the second device occurs after the alleged secret of claim
49 is provided to the second device. Ex. 18 (HDCP Specification) at 12 (Figures 2.1 and 2.2) and 28

(State A1 description); Ex. 19 (Jakobsson report) ¶¶ 51-55, 71-77. Likewise, the Repeater check for the

second device and any subsequent revocation list checks for receivers downstream of a Repeater, occurs

after the locality check procedures, which include the alleged providing of a first signal to the second

device of claim 1. Id.

       Thus, the issue on summary judgment is whether a second device is “compliant with a set of

compliance rules utilizing said information provided in said certificate” or “compliant” when it has not

satisfied the entire set of compliance rules necessary to receive protected content. The Court should find

that the compliance determination in the claims requires looking to the complete set of rules used to

determine whether a device can receive protected content, not simply a subset of the rules, because only a
device that meets all of the relevant rules can be considered “compliant.”

       Because an HDCP Receiver is not permitted to receive content until all relevant Receiver ID’s are
checked against the revocation list and the Repeater check is performed, the HDCP Receiver cannot be

deemed “compliant with a set of compliancy rules” or “compliant” before the alleged secret and first

signal are provided to the HDCP Receiver. Therefore, the following limitations of claims 1 and 49 cannot
be satisfied as a matter of law: (claim 1) “provide a first signal to the second device depending when the
second device is determined to be compliant with the set of compliance rules” (emphasis added) and

(claim 49) “provide a secret to the second device via encryption by a public key of a private/public
key-pair of the second device, if the second device is compliant.”

                                                  – 15 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       The Court should therefore grant summary judgment of non-infringement of the asserted claims of

the ’809 patent.

V.     The ’806 Patent Fails to Provide Corresponding Structure for “Means for Downloading”
       Philips asserts claims 1 and 12 of U.S. Patent No. 7,529,806 (the “’806 patent”, Ex. 23) against

ASUS. In September 2018, the Patent Trial & Appeal Board issued a final written decision on a petition
for inter partes review of the ’806 patent, finding claims 1-11 unpatentable. The remaining asserted
claim, claim 12, requires a “means for downloading files to the client device.” During claim construction,

no party sought construction of this term. Because the ’806 patent does not describe how to perform the
function of “downloading,” claim 12 is invalid as indefinite under Section 112.

        “[A] means-plus-function claim element for which the only disclosed structure is a general
purpose computer is invalid if the specification fails to disclose an algorithm for performing the claimed

function.” Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). “Whether a claim

satisfies the so-called definiteness requirement of Section 112 [b] is a matter of law and is therefore

appropriately decided at summary judgment.” Apple, Inc. v. Samsung Elecs. Co., 876 F. Supp. 2d 1141,

1153 (N.D. Cal. 2012). To survive Section 112, the patent must do more than simply tell one of skill in

the art to program a computer to perform the downloading function; it must “adequately describe how that

programming can be achieved.” SPEX Techs., Inc. v. Kingston Tech. Corp., et al., 2017 WL 5495149, at

*14 (C.D. Cal. Oct. 18, 2017).

       A.      “Means for Downloading” Is a Means-Plus-Function Term
       Whether a term is a “means plus function” term subject to 35 U.S.C. 112 ¶ 6 is a matter of law.
Diebold Nixdorf, Inc. v. Int’l Trade Comm’n, 899 F.3d 1291, 1299 (Fed. Cir. 2018); see also DESA IP v.

EML Techs., 211 Fed. App’x. 932 (Fed. Cir. 2007) (noting that despite the presence of expert testimony,

the district court’s “conclusion could have been reached without the aid of extrinsic evidence.”). Use of
the word “means” in a limitation renders it presumptively subject to § 112 ¶ 6. Id. at 1297-28. To

overcome this presumption, Philips must show that “the words of the claim are understood by persons of
ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Id. at 1297.
       Philips cannot make this showing. Claim 12 includes prototypically functional language,

“downloading files to a client device.” Ex. 23 (’806 patent) at 6:44; see Sage Products, Inc. v. Devon

                                                  – 16 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Industries, Inc., 126 F.3d 1420 at 1427 (Fed. Cir. 1997); DESA IP, 211 Fed. App’x. at 936. Claim 12 also

does not “elaborate sufficient structure, material, or acts within the claim itself to perform entirely the
recited function.” Id. at 1247-48. Philips’ argument to the contrary boils down to a single sentence from

its expert, who asserts that “‘means for downloading’ connotes well-known programming instructions for
downloading a file from a server to a client.” Ex. 20 (Polish opening report) ¶ 221; Ex. 24 (Polish rebuttal

report) ¶ 343. But Dr. Polish provided no basis for his opinion, and “[n]owhere in his testimony does he
explain with any degree of definiteness what structure or class of structures a person of ordinary skill
would understand the term to encompass.” Diebold Nixdorf, 899 F.3d at 1300. If a patentee could avoid

means-plus-function treatment by having an expert state without explanation that a POSA’s external
knowledge is sufficient, the requirement to “elaborate sufficient structure, material, or acts within the

claim itself to perform entirely the recited function” would have no meaning. Dr. Polish’s unsupported

statement cannot overcome the presumption that “means for downloading” is a means-plus-function term

subject to 35 U.S.C. 112 ¶ 6.

       B.      Philips is Limited to the Agreed Corresponding Structure
       The parties do not dispute where the Court should look to determine whether “means for

downloading” lacks adequate structure: Figure 1, and the ’806 patent specification at 2:57-63, 3:3-7,

3:14-30, 3:57-4:14 (Ex. 23). In his report, Dr. Polish, identifies the following “corresponding structure”

for “means for downloading” in the ’806 patent:

       single purpose media player or multipurpose computing device programmed with software to
       perform the function, such as the algorithm disclosed in Figure 1 and at 2:57-63, 3:3-7, 3:14-30,
       3:57-4:14.
Ex. 20 (Polish opening report) ¶ 221; Ex. 24 (Polish rebuttal report) ¶ 345. Dr. Polish’s identification of
corresponding structure is copied verbatim from Philips’ infringement contentions and he cites the

identical lines of the patent. Although he and Philips initially presented these citations as if they were
exemplary, using “such as” to describe them, during his deposition Dr. Polish confirmed that these

citations are the only definition of corresponding structure in the patent:

       A.      My understanding is that the — the corresponding structure is what’s listed in the quotes
               here, which is the sections of the patent, and that that defines the scope of what — of
               what’s within that claim limitation.


                                                   – 17 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       Q.      So, the scope is limited to the algorithm disclosed in Figure 1, and at Column 2, lines 57
               through 63; Column 3, lines 3 through 7; Column 3, lines 14 through 30; and Column 3,
               line 57 through Column 4, line 14. Correct?
       A.      I think that’s right. If I understand the legalities here. I think that’s right.
Ex. 25 (July 19 Polish Tr.) at 283:3-15; see also id. at 277:17-22. Thus the Court need only determine

whether these citations disclose sufficient structure corresponding to “means for downloading” to survive
112. They do not.

       C.      The Agreed Corresponding Structure Includes No Algorithm For Downloading
       None of Philips’ citations disclose an algorithm corresponding to “downloading.” Figure 1 of the

’806 patent “is a flow diagram illustrating the various steps in a method according to the invention.”
Ex. 23 (’806 Patent) at 2:45-46. While Figure 1 does include the words “downloading” and “download,”

it does not show any algorithm to achieve this function. Instead, downloading is listed among the

“various steps” of Figure 1. Nowhere does

Figure 1 describe how to download the files

associated with the alleged invention, or how it
occurs: At Step 102, the figure says only to

“select content and contact server for

downloading control information file.” It does

not explain how “downloading” will occur. At

step 106, Figure 1 says to “download file

segment for play-out.” Again, the Figure
provides no color, let alone “how that

programming can be achieved.” SPEX Techs.,

2017 WL 5495149, at *14. Finally, Step 110
states to “download next file segment & buffer

while preceding segment is being played out.”
As above, the Figure provides no programming
instructions to achieve the downloading function.



                                                   – 18 –                   Case No. 4:18-cv-1885-HSG-EDL
                                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
        Dr. Polish next cites to the patent specification at Column 2, Lines 57 to 63. Describing Figure 1,

this section states that “[i]n step 102, the client contacts the server selects the particular content file and
downloads the control information that enables the retrieving and playing out of the segmented file,”

Ex. 20 (Polish opening report) ¶ 283; Ex. 24 (Polish rebuttal report) ¶ 101 (emphasis omitted), and that
“[t]he control information describes the locations, e.g., URL’s, and size of the various file segments, and

provides, e.g., UI functionalities at the client. In this example, the control information is coded in
XML,” Ex. 20 (Polish opening report) ¶ 86 (emphasis in original); see Ex. 24 (Polish rebuttal report) ¶ 96
(emphasis in original). While this citation recites the claimed function—“downloads”—it fails to provide

any instructions on how to achieve this function. Instead, this paragraph describes the first step of Figure
1, which, again, simply recites the word “downloading.”

        Dr. Polish next cites to the patent specification at Column 3, Lines 3 to 7. Here, he opines that

“[o]ne manner of performing the algorithm is disclosed in the ’806 patent at 3:3-7.” Ex. 20 (Polish

opening report) ¶ 222; Ex. 24 (Polish rebuttal report) ¶ 391. By presenting this as an example—”one

manner”—Dr. Polish confirms his view that other manners (or any manner) of performing this

“algorithm” would suffice to confer structure. Describing Figure 1, this section reads, “[i]n step 106, the

first file segment is downloaded for play-out. Communicating with a remote server is a well known

technology. For example, Java 2.0 provides a set of standard classes that enable retrieving a remote file

into a buffer or as a stream.” Ex. 24 (Polish rebuttal report) ¶ 385. Again, this section recites the claimed

function—“is downloaded”—but does not explain how downloading is to be accomplished in the context
of the alleged invention. Instead, it simply states that “communicating with a remote server is a well

known technology.” Even if “communicating with a remote server” was sufficient to describe
downloading—it is not—knowledge of one skilled in the art cannot suffice as “corresponding structure.”

See Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1384 (Fed. Cir. 2009); see also Function

Media, L.L.C. v. Google, Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013) (“[a patentee] cannot rely on the
knowledge of one skilled in the art to fill in the gaps”).
        The correct inquiry is to look at the disclosure of the patent and determine if one of skill in the art
        would have understood that disclosure to encompass software for digital-to-digital conversion and
        been able to implement such a program, not simply whether one of skill in the art would have been
        able to write such a software program . . . It is not proper to look to the knowledge of one skilled
        in the art apart from and unconnected to the disclosure of the patent.
                                                    – 19 –                   Case No. 4:18-cv-1885-HSG-EDL
                                          ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Id. (quoting Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1212 (Fed. Cir.

2003) (emphasis in original); ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 519 (Fed. Cir. 2012)
(“The indefiniteness inquiry is concerned with whether the bounds of the invention are sufficiently

demarcated, not with whether one of ordinary skill in the art may find a way to practice the invention.”).

       Dr. Polish next cites to the specification at Column 3, Lines 14 to 30, again describing Figure 1:

       In step 110, the next file segment is downloaded at the client and stored in a buffer while the
       previous file segment, here the first file segment, is being played out. One option is to have the
       downloaded files buffered in a sequence or linked list of buffers. This functionality is typically

       provided by the operating system of the client. For example, MS Windows family of products
       creates a memory buffer associated with the file every time an API call opens the file.
       Alternatively, in a thread- and/or process-rich environment, several threads and/or processes can
       be organized to independently retrieve file segments, while playing out the content of other
       segments. Working with threads is a skill common for software engineers. For example, Java 2.0
       from Sun Microsystems provides classes Supporting multiple threads. Similarly, Microsoft SDK
       for the Windows family of products makes thread- or process-related functionalities available to
       programmers.

Ex. 20 (Polish opening report) ¶ 284. As above, this section recites the claimed function—“is

downloaded”—but does not explain how. Instead, this section provides that existing software could

achieve buffering of “the downloaded files.”

       Finally, Dr. Polish cites to the patent specification at Column 3, Lines 57 to Column 4, Line 14,

which states that “When the client has selected the proper file, either the one of which the first part is
represented here as in the preferred format or the one in the alternative format, the content of the first part

is downloaded from the location specified and playing out is started automatically under application
control.” Id. ¶¶ 272, 285; see Ex. 24 (Polish rebuttal report) ¶¶ 116, 412. Once again, this section recites
the claimed function—“is downloaded”—but does not explain how the claimed downloading actually

works. The vast majority of this section of the specification paragraph concerns combining multiple

inputs or file parts which have been downloaded or will be downloaded, but even that discussion does not
explain how the downloading occurs. Ex. 23 (’806 Patent) at 3:57-4:14. Indeed, in this example

discussion of combining multiple files, the specification explicitly notes that the files to be combined are
“multiple local files” which have already been downloaded. Id. at 4:8-12.



                                                   – 20 –                  Case No. 4:18-cv-1885-HSG-EDL
                                         ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
       Whatever Figure 1 and its corresponding description disclose, it is not an algorithm for

downloading. Yet, having claimed a “means for downloading,” the law requires that the specification of

the ’806 patent contain “an algorithm for performing th[at] claimed function.” Net MoneyIN, Inc. v.

VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). It does not. At most, the patent notes the existence

of third-party software that may be capable of downloading, with no mention of how that software works.

That is insufficient as a matter of law, ePlus, 700 F.3d at 519, and the Court should therefore grant

summary judgment of invalidity.

                                             CONCLUSION

       For the foregoing reasons, ASUS respectfully requests that the Court grant summary judgment to

ASUS on each of the issues above.4



Date: August 29, 2019                                        Respectfully submitted,


                                                             ______________________________
Bruce Genderson (pro hac vice)                               Matthew S. Warren
Kevin Hardy (pro hac vice)                                   Erika H. Warren
Aaron Maurer (pro hac vice)                                  Angela M. He
David Krinsky (pro hac vice)                                 WARREN LEX LLP
Andrew Trask (pro hac vice)                                  2261 Market Street, No. 606
Kyle Thomason (pro hac vice)                                 San Francisco, California, 94114
Christopher A. Suarez (pro hac vice)                         +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                                      +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                                     18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000                                            Michael J. Newton (Bar No. 156225)
+1 (202) 434-5029 facsimile                                  Sang (Michael) Lee (pro hac vice)
viceroy@wc.com                                               Derek Neilson (pro hac vice)
                                                             ALSTON & BIRD LLP


       4
         Intervenors Microsoft Corporation and Microsoft Mobile Inc. (collectively, “Microsoft”) will
concurrently file a motion for summary judgment issues including non-infringement of the ’064 and ’806
patents based on certain Microsoft Windows functionality. Philips accuses ASUS’s Windows products of
infringement based on the same functionality addressed in Microsoft’s motion, and Philips’ infringement
allegations are the same for ASUS and Microsoft as to that functionality. See Ex. 8 (Schmidt report) ¶
271 (relying on and incorporating by reference Philips’ expert report against Microsoft to argue
infringement of ASUS’s Microsoft Windows products); Ex. 20 (Polish opening report) ¶¶ 379-381 (same).
Therefore, ASUS’s accused Windows products do not infringe the ’064 and ’806 patents for the same
reasons raised in Microsoft’s motion, and ASUS incorporates those arguments by reference.
                                                – 21 –                  Case No. 4:18-cv-1885-HSG-EDL
                                        ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                2200 Ross Avenue, Suite 2300
                Dallas, Texas, 75201
                +1 (214) 922-3400
                +1 (214) 922-3899 facsimile
                asus-philips@alston.com
                Attorneys for Defendants ASUSTeK Computer
                Inc. and ASUS Computer International




       – 22 –             Case No. 4:18-cv-1885-HSG-EDL
ASUS’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
